Case 4:19-cv-05210-RMP   ECF No. 255   filed 10/14/20   PageID.5676 Page 1 of 18




1    ROBERT W. FERGUSON
     Attorney General
2
     JEFFREY T. SPRUNG, WSBA #23607
3    SPENCER W. COATES, WSBA #49683
     PAUL M. CRISALLI, WSBA #40681
4    NATHAN K. BAYS, WSBA #43025
     BRYAN M.S. OVENS, WSBA #32901
5    Assistant Attorneys General
     800 Fifth Ave., Ste. 2000
6    Seattle, WA 98104
     (206) 464-7744
7

8                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WASHINGTON
9                             AT SPOKANE

10   STATE OF WASHINGTON, et al.,             NO. 4:19-cv-05210-RMP

11                 Plaintiffs,                PLAINTIFFS’ MOTION TO
                                              COMPEL DOCUMENTS
12      v.                                    WITHHELD UNDER
                                              DELIBERATIVE PROCESS
13   UNITED STATES DEPARTMENT                 PRIVILEGE
     OF HOMELAND SECURITY, a
14   federal agency, et al.                   Noted for: November 13, 2020
                                              Without Oral Argument
15                 Defendants.

16

17

18
19

20

21

22

                                                          ATTORNEY GENERAL OF WASHINGTON
     PLAINTIFFS’ MOTION TO COMPEL                              Complex Litigation Division
     DOCUMENTS WITHHELD UNDER                                  800 Fifth Avenue, Suite 2000
                                                                   Seattle, WA 98104
     DELIBERATIVE PROCESS PRIVILEGE                                   (206) 464-7744
     NO. 4:19-cv-05210-RMP
Case 4:19-cv-05210-RMP      ECF No. 255    filed 10/14/20   PageID.5677 Page 2 of 18




1                                 I.      INTRODUCTION

2          Plaintiff States assert two independent challenges to Defendants’ Final Rule:

3    a statutory challenge under the Administrative Procedure Act (APA), and a

4    constitutional challenge under the Constitution’s Equal Protection guarantee.

5    Recently, this Court permitted Plaintiffs to pursue discovery related to their Equal

6    Protection claim, and ordered Defendants to provide an adequate privilege log so the

7    Court could evaluate any claimed privilege. ECF No. 210.

8          Defendants have failed to comply. In response to Plaintiffs’ discovery

9    requests, Defendants have broadly asserted the deliberative process privilege.

10   Defendants’ invocation of the deliberative process privilege fails for two reasons.

11   First, the deliberative process privilege does not apply where, as here, the

12   government’s decision-making process is itself at issue. Second, even if the privilege

13   did apply, that privilege is qualified, and the factors outlined in F.T.C. v. Warner

14   Commc’ns Inc., 742 F.2d 1156, 1161 (9th Cir. 1984), all support disclosure.

15   Accordingly, Plaintiffs request the Court order Defendants to produce the material

16   they have withheld pursuant to the deliberative process privilege.1

17

18         1
               This motion addresses the threshold question of the applicability of the
19   deliberative process privilege to Plaintiff States’ Equal Protection claim. Plaintiffs
20   have identified additional deficiencies in Defendants’ privilege logs and are
21   negotiating with Defendants concerning these, and reserve the right to move to
22   compel regarding the adequacy of Defendants’ privilege logs. See infra n.2
                                                                ATTORNEY GENERAL OF WASHINGTON
     PLAINTIFFS’ MOTION TO COMPEL                     1              Complex Litigation Division
     DOCUMENTS WITHHELD UNDER                                        800 Fifth Avenue, Suite 2000
                                                                         Seattle, WA 98104
     DELIBERATIVE PROCESS PRIVILEGE                                         (206) 464-7744
     NO. 4:19-cv-05210-RMP
Case 4:19-cv-05210-RMP     ECF No. 255    filed 10/14/20   PageID.5678 Page 3 of 18




1                                   II.   BACKGROUND

2          Plaintiffs challenged a Final Rule published by the U.S. Department of

3    Homeland Security (DHS), Inadmissibility on Public Charge Grounds, 84 Fed. Reg.

4    41,292 (Aug. 14, 2019) (Public Charge Rule or Rule), alleging violations of the APA

5    and the Equal Protection Clause. ECF No. 31 at 161–71. As part of the Equal

6    Protection claim, Plaintiffs allege the Rule was motivated by discriminatory intent.

7    Am. Compl. (ECF No. 31) ¶ 430.

8          This Court stayed implementation of the Rule under 5 U.S.C. § 705 and also

9    preliminarily enjoined its implementation. ECF No. 162. Defendants appealed and

10   the Ninth Circuit issued a stay pending appeal on December 5, 2019. ECF No. 192

11   at 73. Meanwhile, DHS moved to dismiss Plaintiffs’ claims. ECF No. 223. On

12   September 14, 2020, the Court denied DHS’s motion with respect to three of four

13   counts, including the equal protection claim, finding that the alleged statements

14   “made by high-level officials in the Administration contemporaneous with” the

15   promulgation of the Rule “can be interpreted as supporting animus towards nonwhite

16   immigrants.” ECF No. 248 at 42–43. On September 15, 2020, the Ninth Circuit

17   Court of Appeals heard DHS’s appeal of the preliminary injunction; the parties await

18   a ruling. ECF No. 192 at 73.

19         Parallel to the appeal and the motion to dismiss, the parties met on

20   November 5, 2019 to develop a discovery plan. ECF No. 188. The parties disagreed

21   on the appropriate scope of discovery, and on April 17, 2020, the Court ordered the

22   Department to produce a privilege log in connection with documents withheld from

                                                               ATTORNEY GENERAL OF WASHINGTON
     PLAINTIFFS’ MOTION TO COMPEL                    2              Complex Litigation Division
     DOCUMENTS WITHHELD UNDER                                       800 Fifth Avenue, Suite 2000
                                                                        Seattle, WA 98104
     DELIBERATIVE PROCESS PRIVILEGE                                        (206) 464-7744
     NO. 4:19-cv-05210-RMP
Case 4:19-cv-05210-RMP      ECF No. 255     filed 10/14/20   PageID.5679 Page 4 of 18




1    the administrative record and discovery regarding the States’ equal protection claim.

2    ECF No. 210 at 21. Given the “public-record evidence” of anti-immigrant animus

3    by officials like Kenneth Cuccinelli and Stephen Miller and the nature of the

4    “inquiry required to determine whether the relevant decisionmakers manifested a

5    discriminatory purpose,” the Court agreed that further discovery into the Equal

6    Protection claim was appropriate. Id. at 17, 20.

7          DHS moved to stay its obligation to produce a privilege log pending resolution

8    of a motion to dismiss. ECF No. 213. On May 13, 2020, the Court denied this

9    motion, but in the same Order directed DHS to produce the privilege log related to

10   the administrative record on a rolling basis every two weeks starting on June 12,

11   2020. ECF No. 219 at 6. The most current privilege log of documents withheld from

12   the administrative record contains 208 documents, all but one of which DHS has

13   marked as protected by the deliberative process privilege. See Declaration of

14   Jeffrey T. Sprung (Sprung Decl.), ¶ 2, Ex. A.

15         The States served their first requests for production (RFPs) on DHS on

16   July 14, 2020. Sprung Decl., ¶ 3 and Ex. B. The RFPs sought information relevant

17   to the States’ claim that the Public Charge Rule was motivated in part by the

18   Defendants’ animus and discriminatory intent towards non-European immigrants on

19   the basis of race, ethnicity, or national origin. Id. DHS agreed to produce documents

20   subject to various objections. Id., ¶ 5 and Ex. C at 6, ¶ 1.

21         On August 28, DHS transmitted its first production, consisting of 76

22   documents, many of which are agency public relations department “news clips” that

                                                                    ATTORNEY GENERAL OF WASHINGTON
     PLAINTIFFS’ MOTION TO COMPEL                       3                Complex Litigation Division
     DOCUMENTS WITHHELD UNDER                                            800 Fifth Avenue, Suite 2000
                                                                             Seattle, WA 98104
     DELIBERATIVE PROCESS PRIVILEGE                                             (206) 464-7744
     NO. 4:19-cv-05210-RMP
Case 4:19-cv-05210-RMP       ECF No. 255     filed 10/14/20   PageID.5680 Page 5 of 18




1    summarize media articles, span over 100 pages, and offer no information regarding

2    the effects of the Public Charge Rule; the remaining documents are heavily redacted.

3    Id. at ¶ 6, Ex. D. On September 18, 2020, DHS produced a six-page partial privilege

4    log of documents withheld from equal protection discovery. Id. at ¶ 7, Ex. E. On

5    September 25, 2020, DHS made a second production of documents, consisting

6    almost entirely of irrelevant “news clips.” See, e.g., id. at ¶ 8, Ex. F. DHS updated

7    its partial privilege log of documents withheld from equal protection discovery on

8    October 2, 2020. Id. at ¶ 9, Ex. G. In total, of DHS’s 54 entries on the partial privilege

9    log, 37 of them assert the deliberative process privilege.

10         On September 27, 2020, Plaintiffs inquired whether Defendants intended to

11   revise their privilege logs and reconsider their invocation of the deliberative process

12   privilege. Id. at ¶ 10, Ex. H. Defendants responded that they disagreed with

13   Plaintiffs’ position that the deliberative process privilege does not apply. Id. at ¶ 11,

14   Ex. I. Plaintiffs now move for an order compelling Defendants to produce the

15   documents and information they have withheld under the privilege.

16                                    III.   ARGUMENT
17   A.      The Deliberative Process Privilege Does Not Apply to Discovery on
             Plaintiff’s Constitutional Claim
18
19         The deliberative process privilege applies to documents that “reflect[ ]

20   advisory opinions, recommendations and deliberations comprising part of a process

21   by which governmental decisions and polices are formulated.” NLRB v. Sears,

22   Roebuck & Co., 421 U.S. 132, 150 (1975). Courts in the Ninth Circuit and elsewhere,

                                                                  ATTORNEY GENERAL OF WASHINGTON
     PLAINTIFFS’ MOTION TO COMPEL                       4              Complex Litigation Division
     DOCUMENTS WITHHELD UNDER                                          800 Fifth Avenue, Suite 2000
                                                                           Seattle, WA 98104
     DELIBERATIVE PROCESS PRIVILEGE                                           (206) 464-7744
     NO. 4:19-cv-05210-RMP
Case 4:19-cv-05210-RMP      ECF No. 255    filed 10/14/20   PageID.5681 Page 6 of 18




1    however, have held that the privilege does not apply to a challenge of an agency’s

2    decision-making process, including its intent in taking certain actions. The D.C.

3    Circuit, for instance, reasoned that the deliberative process privilege “evaporates”

4    when “a plaintiff’s cause of action turns on the government’s intent”:

5           The privilege was fashioned in cases where the governmental decision-
            making process is collateral to the plaintiff’s suit. If the plaintiff’s
6           cause of action is directed at the government’s intent, however, it
            makes no sense to permit the government to use the privilege as a
7           shield. For instance, it seems rather obvious to us that the privilege has
8           no place in a Title VII action or in a constitutional claim for
            discrimination . . . . [I]f either the Constitution or a statute makes the
9           nature of governmental officials’ deliberations the issue, the privilege
            is a non-sequitur. The central purpose of the privilege is to foster
10          government decision-making by protecting it from the chill of
            potential disclosure. If Congress creates a cause of action that
11
            deliberatively exposes government decisionmaking to the light, the
12          privilege’s raison d’être evaporates.

13   In re Subpoena Duces Tecum Served on the Office of the Comptroller of Currency,

14   145 F.3d 1422, 1424 (D.C. Cir.), on reh’g in part, 156 F.3d 1279 (D.C. Cir. 1998)

15   (emphasis added). Though the Ninth Circuit has yet to address In re Subpoena, other

16   courts within this Circuit have echoed its reasoning. In Jones v. Hernandez, No. 16-

17   CV-1986-W(WVG), 2017 WL 3020930 (S.D. Cal. July 14, 2017), for instance, the

18   court cited Subpoena approvingly and explained that a court “may deny the

19   protection of the deliberative process privilege, regardless of the balancing

20   test . . . (1) when there is reason to believe that the documents sought may shed light

21   on government misconduct, and (2) when the agency’s decision-making process is

22   itself at issue.” Jones, 2017 WL 3020930, at *3 (citations omitted). Another court

                                                                ATTORNEY GENERAL OF WASHINGTON
     PLAINTIFFS’ MOTION TO COMPEL                     5              Complex Litigation Division
     DOCUMENTS WITHHELD UNDER                                        800 Fifth Avenue, Suite 2000
                                                                         Seattle, WA 98104
     DELIBERATIVE PROCESS PRIVILEGE                                         (206) 464-7744
     NO. 4:19-cv-05210-RMP
Case 4:19-cv-05210-RMP     ECF No. 255     filed 10/14/20   PageID.5682 Page 7 of 18




1    found the reasoning of Subpoena “highly persuasive,” concluding that “the fact that

2    the decisionmaking process is at issue . . . weighs heavily against Respondent’s

3    assertion of privilege.” Thomas v. Cate, 715 F. Supp. 2d 1012, 1021 (E.D. Cal.

4    2010). Others in the Ninth Circuit have echoed the reasoning of Subpoena without

5    specifically invoking the case. See, e.g., Greenpeace v. Nat’l Marine Fisheries Serv.,

6    198 F.R.D. 540, 543 (W.D. Wash. 2000) (“the [deliberative process] privilege may

7    be inapplicable where the agency’s decision-making process is itself at issue”).

8          Many other courts across the country similarly hold the deliberative process

9    privilege inapplicable where plaintiffs’ claims involve the government’s intent or

10   decision-making process. See, e.g., Burbar v. Inc. Vill. of Garden City, 303 F.R.D.

11   9, 14 (E.D.N.Y. 2014) (deliberative process privilege “inapplicable” where the

12   “decision making process of the [government] Defendants are unquestionably at the

13   heart of these claims,” noting “when the decision-making process itself is the subject

14   of the litigation, the deliberative process privilege cannot be a bar to discovery and

15   the privilege evaporates.”); Children First Found., Inc. v. Martinez, No. 1:04-CV-

16   0927, 2007 WL 4344915, at *7 (N.D.N.Y. Dec. 10, 2007) (deliberative process

17   privilege must “disappear” when “the crux of the [plaintiffs’] case” was “the process

18   by which Defendants made their decision . . . [and their] subjective motives”);

19   Qamhiyah v. Iowa State Univ. of Sci. & Tech., 245 F.R.D. 393, 397 (S.D. Iowa 2007)

20   (privilege did not apply where plaintiff alleged that the deliberative process itself

21   was “tainted with unlawful discrimination”); Azon v. Long Island R.R., CIV-6031,

22   2001 WL 1658219, at *3 (S.D.N.Y. Dec. 26, 2001) (“[W]hen the subject of the

                                                                ATTORNEY GENERAL OF WASHINGTON
     PLAINTIFFS’ MOTION TO COMPEL                     6              Complex Litigation Division
     DOCUMENTS WITHHELD UNDER                                        800 Fifth Avenue, Suite 2000
                                                                         Seattle, WA 98104
     DELIBERATIVE PROCESS PRIVILEGE                                         (206) 464-7744
     NO. 4:19-cv-05210-RMP
Case 4:19-cv-05210-RMP      ECF No. 255     filed 10/14/20   PageID.5683 Page 8 of 18




1    litigation, as here, is the very nature of the decision-making process, the privilege

2    should not foreclose the production of critical information.”); Burka v. New York

3    City Transit Auth., 110 F.R.D. 660, 667 (S.D.N.Y. 1986) (“Where the decision-

4    making process itself is the subject of the litigation, the deliberative privilege may

5    not be raised as a bar against disclosure of critical information.”).

6          Here, as this Court has already recognized, Defendants’ decision-making

7    process is central to Plaintiffs’ Equal Protection claim. Where, as here, “there is

8    reason to believe the documents sought may shed light on government misconduct,

9    the privilege is routinely denied, on the grounds that shielding internal government

10   deliberations in this context does not serve the public’s interest in honest, effective

11   government.” In re Sealed Case, 121 F.3d 729, 738 (D.C. Cir. 1997) (quotations

12   omitted). The deliberative process privilege is thus inapplicable, and Defendants

13   cannot use it to shield documents from discovery.

14   B.      Even if the Deliberative Process Privilege Applied, the Warner Factors
             Favor Disclosure
15

16         Even if the deliberative process privilege applied, it is qualified, not absolute.

17   See Warner, 742 F.2d at 1161. In deciding whether the qualified privilege should be

18   overcome, courts examine four factors: “1) the relevance of the evidence; 2) the

19   availability of other evidence; 3) the government’s role in the litigation; and 4) the

20   extent to which disclosure would hinder frank and independent discussion regarding

21   contemplated policies and decisions.” Karnoski v. Trump, 926 F.3d 1180, 1206 (9th

22   Cir. 2019) (quoting Warner, 742 F.2d at 1161). “[T]he deliberative process privilege

                                                                 ATTORNEY GENERAL OF WASHINGTON
     PLAINTIFFS’ MOTION TO COMPEL                      7              Complex Litigation Division
     DOCUMENTS WITHHELD UNDER                                         800 Fifth Avenue, Suite 2000
                                                                          Seattle, WA 98104
     DELIBERATIVE PROCESS PRIVILEGE                                          (206) 464-7744
     NO. 4:19-cv-05210-RMP
Case 4:19-cv-05210-RMP      ECF No. 255     filed 10/14/20   PageID.5684 Page 9 of 18




1    is narrowly construed” and Defendants bear the burden of establishing its

2    applicability. Greenpeace, 198 F.R.D. at 543 (citations omitted). “Blanket” privilege

3    assertions are “insufficient”; Defendants must provide “’precise and certain’ reasons

4    for preserving the confidentiality of designated material.” Id.

5          Each of the Warner factors favor the Plaintiffs. First, records describing

6    Defendants’ deliberations would shed light on whether discriminatory animus

7    motivated their enactment of the Public Charge Rule. As such, the records are clearly

8    relevant to Plaintiffs’ Equal Protection Claims. See N. Pacifica, LLC v. City of

9    Pacifica, 274 F. Supp. 2d 1118, 1124 (N.D. Cal. 2003) (evidence of the “motive and

10   intent of City Council members” was “highly relevant to [plaintiff’s] equal

11   protection claim” because plaintiff must demonstrate “there was no rational basis for

12   the difference in treatment or the difference in treatment was motivated by animus”).

13   Moreover, this discovery is relevant to Plaintiffs’ constitutional claims and thus

14   enforcement of federal rights. See, e.g., Surf & Sand, LLC v. City of Capitola, No. C

15   09-05542, 2010 WL 4393886, at *3 (N.D. Cal. Oct. 29, 2010) (“First, the above-

16   captioned action involves federal constitutional claims, and the federal interest in the

17   enforcement of federal constitutional rights weighs in favor of disclosure.”).

18         Second, Plaintiffs are unable to access evidence of Defendants’ intent through

19   other mean, as the “evidence sought is primarily, if not exclusively, under [the

20   government’s] control, and the government . . . is a party to and the focus of the

21   litigation.” Karnoski, 926 F.3d at 1206. While the portions of the administrative

22   record that have been produced provide some details on Defendants’ decision-

                                                                 ATTORNEY GENERAL OF WASHINGTON
     PLAINTIFFS’ MOTION TO COMPEL                      8              Complex Litigation Division
     DOCUMENTS WITHHELD UNDER                                         800 Fifth Avenue, Suite 2000
                                                                          Seattle, WA 98104
     DELIBERATIVE PROCESS PRIVILEGE                                          (206) 464-7744
     NO. 4:19-cv-05210-RMP
Case 4:19-cv-05210-RMP     ECF No. 255    filed 10/14/20   PageID.5685 Page 10 of 18




1    making process, evidence of discriminatory intent “does not typically lay dormant

2    in an administrative record.” Newport Pac. Inc. v. Cty. of San Diego, 200 F.R.D.

3    628, 639 (S.D. Cal. 2001). Further, Defendants assert the deliberative process

4    privilege repeatedly in withholding documents from the administrative record. And

5    though there are indications of discriminatory animus based on public comments by

6    Stephen Miller and others, only internal communications can truly provide direct

7    evidence of how such animus motivated the policy change. See Vill. of Arlington

8    Heights v. Metro. Hous. Dev. Corp., 429 U.S. 252, 266 (1977) (determining whether

9    invidious discriminatory purpose was a motivating factor “demands a sensitive

10   inquiry into such circumstantial and direct evidence of intent as may be available.”).

11         Third, the government’s role in the litigation also weighs in favor of

12   disclosure, as Plaintiffs allege that the government engaged in invidious

13   discrimination in promulgating the Rule because it was motivated by racial animus

14   against nonwhite immigrants. This Court rejected Defendants’ attempt to dismiss

15   Plaintiffs’ Equal Protection claim, noting that public statements by Defendants

16   raised an “inference that an ‘invidious discriminatory purpose was a motivating

17   factor’” in finalizing the Public Charge Rule. ECF No. 248 at 3043. That

18   Defendants are the governmental actors, whose intent at issue goes to the heart of

19   the Equal Protection claim, supports disclosure. See All. for the Wild Rockies v.

20   Pena, No. 2:16-CV-294-RMP, 2017 WL 8778579, at *7 (E.D. Wash. Dec. 12, 2017)

21   (“Because the Forest Service and its employees are defendants in this

22   litigation . . . the third Warner factor regarding governmental involvement favors

                                                                ATTORNEY GENERAL OF WASHINGTON
     PLAINTIFFS’ MOTION TO COMPEL                    9               Complex Litigation Division
     DOCUMENTS WITHHELD UNDER                                        800 Fifth Avenue, Suite 2000
                                                                         Seattle, WA 98104
     DELIBERATIVE PROCESS PRIVILEGE                                         (206) 464-7744
     NO. 4:19-cv-05210-RMP
Case 4:19-cv-05210-RMP     ECF No. 255    filed 10/14/20   PageID.5686 Page 11 of 18




1    disclosure”); see also N. Pacifica, 274 F. Supp. 2d at 1124 (government’s defendant

2    role favored disclosure because its “decision-making process [was] by no means

3    collateral to” plaintiff’s equal protection claim); Newport, 200 F.R.D. at 640 (noting

4    that the “role of the government in the litigation itself”—being sued for, inter alia,

5    violation of equal protection—“tip[s] the scales in favor of disclosure”).

6          Fourth, any risk that disclosure would hinder frank and independent

7    discussion regarding contemplated policies and decisions could be mitigated by the

8    existence of a protective order, which Plaintiffs have proposed. See Rodriguez v.

9    City of Fontana, No. EDCV 16-1903-JGB (KKX), 2017 WL 4676261, at *4 (C.D.

10   Cal. Oct. 17, 2017) (“[T]he Court finds disclosure of the information sought subject

11   to an appropriate protective order will not harm the generally asserted governmental

12   interest in confidentiality of performance evaluations.”).

13         Taken together, all of the Warner factors favor the Plaintiffs’ and public’s

14   interest in disclosure, and far outweigh any interest in nondisclosure. Defendants

15   failed to properly invoke or apply the Deliberative Process Privilege to the withheld

16   documents. These documents are critical to discovery on Plaintiffs’ Equal Protection

17   claim, and they must be produced without redactions.

18                                  IV.   CONCLUSION
19         For the foregoing reasons Plaintiffs’ Motion to Compel should be granted.

20   Plaintiffs respectfully request that the Court order Defendants to produce the

21   material withheld pursuant to the deliberative process privilege without redactions.

22

                                                                  ATTORNEY GENERAL OF WASHINGTON
     PLAINTIFFS’ MOTION TO COMPEL                    10                Complex Litigation Division
     DOCUMENTS WITHHELD UNDER                                          800 Fifth Avenue, Suite 2000
                                                                           Seattle, WA 98104
     DELIBERATIVE PROCESS PRIVILEGE                                           (206) 464-7744
     NO. 4:19-cv-05210-RMP
Case 4:19-cv-05210-RMP   ECF No. 255   filed 10/14/20   PageID.5687 Page 12 of 18




1     RESPECTFULLY SUBMITTED this 14th day of October 2020.

2                                  ROBERT W. FERGUSON
                                   Attorney General of Washington
3
                                   s/ Spencer W. Coates
4                                  JEFFREY T. SPRUNG, WSBA #23607
                                   SPENCER W. COATES, WSBA #49683
5                                  PAUL M. CRISALLI, WSBA #40681
                                   NATHAN K. BAYS, WSBA #43025
6                                  BRYAN M.S. OVENS, WSBA #32901
                                   Assistant Attorneys General
7                                  800 Fifth Ave., Ste. 2000
                                   Seattle, WA 98104
8                                  (206) 464-7744
                                   Jeff.Sprung@atg.wa.gov
9                                  Spencer.Coates@atg.wa.gov
                                   Paul.Crisalli@atg.wa.gov
10                                 Nathan.Bays@atg.wa.gov
                                   Bryan.Ovens@atg.wa.gov
11                                 Attorneys for Plaintiff State of Washington

12
13

14

15

16

17

18
19

20

21

22

                                                             ATTORNEY GENERAL OF WASHINGTON
     PLAINTIFFS’ MOTION TO COMPEL                 11              Complex Litigation Division
     DOCUMENTS WITHHELD UNDER                                     800 Fifth Avenue, Suite 2000
                                                                      Seattle, WA 98104
     DELIBERATIVE PROCESS PRIVILEGE                                      (206) 464-7744
     NO. 4:19-cv-05210-RMP
Case 4:19-cv-05210-RMP   ECF No. 255   filed 10/14/20   PageID.5688 Page 13 of 18




1                                  MARK R. HERRING
                                   Attorney General of Virginia
2
                                   s/ Michelle S. Kallen
3                                  MICHELLE S. KALLEN, VSB #93286
                                   Deputy Solicitor General
4                                  JESSICA MERRY SAMUELS, VSB #89537
                                   Assistant Solicitor General
5                                  RYAN SPREAGUE HARDY, VSB #78558
                                   ALICE ANNE LLOYD, VSB #79105
6                                  MAMOONA H. SIDDIQUI, VSB #46455
                                   Assistant Attorneys General
7                                  Office of the Attorney General
                                   202 North Ninth Street
8                                  Richmond, VA 23219
                                   (804) 786-7240
9                                  MKallen@oag.state.va.us
                                   RHardy@oag.state.va.us
10                                 ALloyd@oag.state.va.us
                                   MSiddiqui@oag.state.va.us
11                                 SolicitorGeneral@oag.state.va.us
                                   Attorneys for Plaintiff Commonwealth of
12                                 Virginia

13                                 PHIL WEISER
                                   Attorney General of Colorado
14
                                   s/ Eric R. Olson
15                                 ERIC R. OLSON, #36414
                                   Solicitor General
16                                 Office of the Attorney General
                                   Colorado Department of Law
17                                 1300 Broadway, 10th Floor
                                   Denver, CO 80203
18                                 (720) 508 6548
                                   Eric.Olson@coag.gov
19                                 Attorneys for Plaintiff the State of Colorado

20

21

22

                                                             ATTORNEY GENERAL OF WASHINGTON
     PLAINTIFFS’ MOTION TO COMPEL                 12              Complex Litigation Division
     DOCUMENTS WITHHELD UNDER                                     800 Fifth Avenue, Suite 2000
                                                                      Seattle, WA 98104
     DELIBERATIVE PROCESS PRIVILEGE                                      (206) 464-7744
     NO. 4:19-cv-05210-RMP
Case 4:19-cv-05210-RMP   ECF No. 255   filed 10/14/20   PageID.5689 Page 14 of 18




1                                  KATHLEEN JENNINGS
                                   Attorney General of Delaware
2                                  AARON R. GOLDSTEIN
                                   State Solicitor
3                                  ILONA KIRSHON
                                   Deputy State Solicitor
4
                                   s/ Monica A. Horton
5                                  MONICA A. HORTON, #5190
                                   Deputy Attorney General
6                                  820 North French Street
                                   Wilmington, DE 19801
7                                  Monica.horton@delaware.gov
                                   Attorneys for Plaintiff the State of Delaware
8
                                   KWAME RAOUL
9                                  Attorney General of Illinois

10                                 s/ Liza Roberson-Young
                                   LIZA ROBERSON-YOUNG, #6293643
11                                 Public Interest Counsel
                                   Office of the Illinois Attorney General
12                                 100 West Randolph Street, 11th Floor
                                   Chicago, IL 60601
13                                 (312) 814-5028
                                   ERobersonYoung@atg.state.il.us
14                                 Attorney for Plaintiff State of Illinois

15                                 CLARE E. CONNORS
                                   Attorney General of Hawai‘i
16
                                   s/ Lili A. Young
17                                 LILI A. YOUNG, #5886
                                   Deputy Attorney General
18                                 Department of the Attorney General
                                   425 Queen Street
19                                 Honolulu, HI 96813
                                   (808) 587-3050
20                                 Lili.A.Young@hawaii.gov
                                   Attorneys for Plaintiff State of Hawai‘i
21

22

                                                             ATTORNEY GENERAL OF WASHINGTON
     PLAINTIFFS’ MOTION TO COMPEL                 13              Complex Litigation Division
     DOCUMENTS WITHHELD UNDER                                     800 Fifth Avenue, Suite 2000
                                                                      Seattle, WA 98104
     DELIBERATIVE PROCESS PRIVILEGE                                      (206) 464-7744
     NO. 4:19-cv-05210-RMP
Case 4:19-cv-05210-RMP   ECF No. 255   filed 10/14/20   PageID.5690 Page 15 of 18




1                                  BRIAN E. FROSH
                                   Attorney General of Maryland
2
                                   s/ Jeffrey P. Dunlap
3                                  JEFFREY P. DUNLAP, #1812100004
                                   Assistant Attorney General
4                                  200 St. Paul Place
                                   Baltimore, MD 21202
5                                  T: (410) 576-7906
                                   F: (410) 576-6955
6                                  JDunlap@oag.state.md.us
                                   Attorneys for Plaintiff State of Maryland
7
                                   MAURA HEALEY
8                                  Attorney General of Commonwealth of
                                   Massachusetts
9
                                   s/ Abigail B. Taylor
10                                 ABIGAIL B. TAYLOR, #670648
                                   Chief, Civil Rights Division
11                                 DAVID UREÑA, #703076
                                   Special Assistant Attorney General
12                                 ANGELA BROOKS, #663255
                                   Assistant Attorney General
13                                 Office of the Massachusetts Attorney General
                                   One Ashburton Place
14                                 Boston, MA 02108
                                   (617) 963-2232
15                                 abigail.taylor@mass.gov
                                   david.urena@mass.gov
16                                 angela.brooks@mass.gov
                                   Attorneys for Plaintiff Commonwealth of
17                                 Massachusetts

18
19

20

21

22

                                                             ATTORNEY GENERAL OF WASHINGTON
     PLAINTIFFS’ MOTION TO COMPEL                 14              Complex Litigation Division
     DOCUMENTS WITHHELD UNDER                                     800 Fifth Avenue, Suite 2000
                                                                      Seattle, WA 98104
     DELIBERATIVE PROCESS PRIVILEGE                                      (206) 464-7744
     NO. 4:19-cv-05210-RMP
Case 4:19-cv-05210-RMP   ECF No. 255   filed 10/14/20   PageID.5691 Page 16 of 18




1                                  DANA NESSEL
                                   Attorney General of Michigan
2
                                   s/ Toni L. Harris
3                                  FADWA A. HAMMOUD, #P74185
                                   Solicitor General
4                                  TONI L. HARRIS, #P63111
                                   First Assistant Attorney General
5                                  Michigan Department of Attorney General
                                   P. O. Box 30758
6                                  Lansing, MI 48909
                                   (517) 335-7603 (main)
7                                  HarrisT19@michigan.gov
                                   Hammoudf1@michigan.gov
8                                  Attorneys for the People of Michigan

9                                  KEITH ELLISON
                                   Attorney General of Minnesota
10
                                   s/ R.J. Detrick
11                                 R.J. DETRICK, #0395336
                                   Assistant Attorney General
12                                 Minnesota Attorney General’s Office
                                   Bremer Tower, Suite 100
13                                 445 Minnesota Street
                                   St. Paul, MN 55101-2128
14                                 (651) 757-1489
                                   (651) 297-7206
15                                 Rj.detrick@ag.state.mn.us
                                   Attorneys for Plaintiff State of Minnesota
16
                                   AARON D. FORD
17                                 Attorney General of Nevada

18                                 s/ Heidi Parry Stern
                                   HEIDI PARRY STERN, #8873
19                                 Solicitor General
                                   Office of the Nevada Attorney General
20                                 555 E. Washington Ave., Ste. 3900
                                   Las Vegas, NV 89101
21                                 HStern@ag.nv.gov
                                   Attorneys for Plaintiff State of Nevada
22

                                                             ATTORNEY GENERAL OF WASHINGTON
     PLAINTIFFS’ MOTION TO COMPEL                 15              Complex Litigation Division
     DOCUMENTS WITHHELD UNDER                                     800 Fifth Avenue, Suite 2000
                                                                      Seattle, WA 98104
     DELIBERATIVE PROCESS PRIVILEGE                                      (206) 464-7744
     NO. 4:19-cv-05210-RMP
Case 4:19-cv-05210-RMP   ECF No. 255   filed 10/14/20   PageID.5692 Page 17 of 18




1                                  GURBIR S. GREWAL
                                   Attorney General of New Jersey
2
                                   s/ Glenn J. Moramarco
3                                  GLENN J. MORAMARCO, #030471987
                                   Assistant Attorney General
4                                  Office of the Attorney General
                                   Richard J. Hughes Justice Complex
5                                  25 Market Street, 1st Floor, West Wing
                                   Trenton, NJ 08625-0080
6                                  (609) 376-3232
                                   Glenn.Moramarco@law.njoag.gov
7                                  Attorneys for Plaintiff State of New Jersey

8                                  HECTOR BALDERAS
                                   Attorney General of New Mexico
9
                                   s/ Tania Maestas
10                                 TANIA MAESTAS, #20345
                                   Chief Deputy Attorney General
11                                 P. O. Drawer 1508
                                   Santa Fe, NM 87504-1508
12                                 tmaestas@nmag.gov
                                   Attorneys for Plaintiff State of New Mexico
13
                                   PETER F. NERONHA
14                                 Attorney General of Rhode Island

15                                 s/ Lauren E. Hill
                                   LAUREN E. HILL, #9830
16                                 Special Assistant Attorney General
                                   Office of the Attorney General
17                                 150 South Main Street
                                   Providence, RI 02903
18                                 (401) 274-4400 x2038
                                   E-mail: lhill@riag.ri.gov
19                                 Attorneys for Plaintiff State of Rhode Island

20

21

22

                                                             ATTORNEY GENERAL OF WASHINGTON
     PLAINTIFFS’ MOTION TO COMPEL                 16              Complex Litigation Division
     DOCUMENTS WITHHELD UNDER                                     800 Fifth Avenue, Suite 2000
                                                                      Seattle, WA 98104
     DELIBERATIVE PROCESS PRIVILEGE                                      (206) 464-7744
     NO. 4:19-cv-05210-RMP
Case 4:19-cv-05210-RMP    ECF No. 255   filed 10/14/20   PageID.5693 Page 18 of 18




1                           DECLARATION OF SERVICE

2           I hereby declare that on this day I caused the foregoing document to be

3     electronically filed with the Clerk of the Court using the Court’s CM/ECF System

4     which will serve a copy of this document upon all counsel of record.

5           DATED this 14th day of October 2020, at Seattle, Washington.

6
                                   s/ Spencer W. Coates
7                                  SPENCER W. COATES, WSBA #49683
                                   Assistant Attorney General
8

9
10

11

12
13

14

15

16

17

18
19

20

21

22

                                                              ATTORNEY GENERAL OF WASHINGTON
     PLAINTIFFS’ MOTION TO COMPEL                  17              Complex Litigation Division
     DOCUMENTS WITHHELD UNDER                                      800 Fifth Avenue, Suite 2000
                                                                       Seattle, WA 98104
     DELIBERATIVE PROCESS PRIVILEGE                                       (206) 464-7744
     NO. 4:19-cv-05210-RMP
